Hirschberg, J. (dissenting):
I dissent from the result reached by the majority of the court. My reasons may be briefly expressed. The onus is on those who challenge the constitutionality of an act of the Legislature to point out the precise provision of the fundamental law which is deemed to be infringed. In this case the main contention seems to be that section 17 of article 6 of the Constitution requires all the electors *544•of the city to vote for each magistrate, if the office is elective, while the law which is herein assailed limits the exercise of the franchise in"each case to a prescribed section or division of the city. While the respondents’ contention is apparently supported by some of the general expressions contained in the opinion delivered in People ex rel. Townsend v. Porter (90 N. Y. 68), I think that case should be confined to the facts before the court, and the conditions existing at the time when it was decided. The court had in mind cities as théy then existed in this State. The Greater Hew York has been created since, and as a ■ city is unique in including several counties, whose entity as such political divisions of the State is still continued, not-. withstanding the legislative fusing of such counties into a single municipality. The spirit of the reasoning in the.Porter case, therefore, has no necessary application to the city thus created.
I find no other case in this State which can be deemed to accord with the respondents’ contention. The contrary has beeffi'héffi'in other jurisdictions in well-considered, cases. Thus in State v. McAlister (88 Tex. 284) it was held that where the Constitution provided that “ all qualified electors * * * within the limits of any city * * * shall have the right to vote for mayor and all other elective officers,” this provision merely secured to the voters of each city the right to cast their ballots for all officers to be elected for the particular subdivision of the city for which such officers are chosen. The court said (p. 288): “ The words 6 all other elective officers,’ mean all such officers of the city as the law might make elective, but this language, when taken in connection with the remainder of the section, does not necessarily mean that every elective officer must be elected by the voters of the entire city.” So in Brown v. Holland (97 Ky. 249), where the Constitution" required the officers of towns and cities to be elected “ by the qualified voters thereof,” it was held, as per the head note, that the General Assembly might lawfully provide “ that councilmen ‘ shall be elected by a majority of the votes cast by the qualified voters of the wards for which they respectively stand,’ it not being necessary that they should be elected by the voters at large before it can be said they are ‘ elected by the qualified voters of the city.’ ”
In order to reach the conclusion that the. Constitution has been violated in this case, it is necessary to import, words into the docu*545ment which are not there or to import ideas into it by ingenious construction. The Constitution only provides that the officers in question “ shall be chosen by the electors of such cities or appointed by some local authorities thereof.” There is no magistrate under the law in question, as 1 understand, who has not been either chosen by the electors of the city of New York or appointed by a local authority. If each judicial officer must be chosen by all the electors of the city, there is no reason why the fact should not have been inserted in the provision in set terms. If, in a city like New York, all the local magistrates must be either elective or appointive, there is no good reason why the Constitution should not have so stated explicitly. It may be granted that the language actually employed might be ■open to either or both constructions, but the point is that neither idea is expressly stated or necessarily conveyed. Under such circumstances the courts may not add or take away by the process of judicial interpretation. As was said in People v. Rathhone (145 N. Y. 434, 438): “ The latitude allowed in the construction of legislative acts is out of place, and would be unwise, when interpreting the fundamental law. Legislation aims at arranging the mechanism ■of the State for the benefit of its members, and the question of intention, necessarily, is often of great importance and must be open to judicial inquiry ; but the Constitution, which underlies and sustains the social structure of the State, must be beyond being shaken, or affected, by unnecessary construction, or by the refinements of legal reasoning.”
I vote for reversal.
Interlocutory judgment affirmed, with costs.
Leave will be granted to the appellants to appeal to the Court of Appeals from the order to be entered upon this decision, and the present stay of proceedings continued, provided the appeal is taken within ten days.